Case 6:19-cv-01450-MJJ-PJH Document 25 Filed 08/31/20 Page 1 of 4 PageID #: 108




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 JAMES JACKSON ET AL                            CASE NO. 6:19-CV-01450

 VERSUS                                         JUDGE JUNEAU

 R B A & CO L L C ET AL                         MAGISTRATE JUDGE HANNA

                             MEMORANDUM ORDER

       Before the Court is Plaintiffs’ Motion to Compel. (Rec. Doc. 15). Defendants

 did not file an opposition. Considering the evidence, the law, and the arguments of

 the parties, and for the reasons fully explained below, the Motion is GRANTED IN

 PART AND DENIED WITHOUT PREJUDICE IN PART.

       Plaintiffs filed this suit in November 2019 for alleged violations of the Fair

 Labor Standards Act by Defendants, RBA and Company, LLC, A&R Development,

 Inc., and Rami Ajam. (Rec. Doc. 1). Plaintiffs filed the Motion to Compel at issue

 on July 14, 2020 arguing that the parties stipulated to provide initial disclosures by

 April 28, 2020, and that Defendants failed to do so. Plaintiffs further contend that

 Defendants failed to respond to interrogatories and requests for production within

 thirty days. (Rec. Doc. 15-1).

       Shortly after Plaintiffs filed the Motion to Compel, Defendants’ counsel filed

 a Motion to Withdraw, citing as grounds for withdrawal Defendants’ failure to

 substantially fulfill their obligations and Defendants’ rendering of the representation
Case 6:19-cv-01450-MJJ-PJH Document 25 Filed 08/31/20 Page 2 of 4 PageID #: 109




 as unreasonably difficult. (Rec. Doc. 18). The Court conducted a telephone hearing

 on July 23, 2020, at which time the Court advised that juridical entities cannot be

 unrepresented. Thus, the Court ordered Defendants to advise the Court whether new

 counsel would be retained to represent the entities, RBA and A&R. (Rec. Doc. 20;

 21). Defendants’ counsel, Andrew Halverson, thereafter advised the Court that new

 counsel could not be retained for RBA and A&R; however, Mr. Halverson was

 allowed to withdraw from representation of Mr. Ajam. (Rec. Doc. 22; 23). The Court

 further provided Defendants until August 21, 2020 to oppose Plaintiffs’ Motion to

 Compel. (Rec. Doc. 23). Defendants did not file an opposition. This case has not

 been scheduled for trial, and no scheduling order has been issued.

       F.R.C.P. Rule 26(a) mandates that parties exchange initial disclosures,

 including the names of individuals with discoverable information, the subjects of

 that information, copies of pertinent documents, electronically stored information, a

 computation of damages, and applicable insurance policies, within fourteen days of

 the conference mandated by Rule 26(f). Parties may not seek discovery until after a

 Rule 26(f) conference. F.R.C.P. Rule 26(d)(1). A Rule 26(f) conference shall be

 conducted “as soon as practicable--and in any event at least 21 days before a

 scheduling conference is to be held or a scheduling order is due[.]” F.R.C.P. Rule

 26(f)(1).




                                          2
Case 6:19-cv-01450-MJJ-PJH Document 25 Filed 08/31/20 Page 3 of 4 PageID #: 110




       Plaintiffs submit, and Defendants do not contest, that they conducted a Rule

 26(f) conference on April 28, 2020 and that they agreed to serve initial disclosures

 within fourteen days. (Rec. Doc. 15-1). Defendants do not contest that they have

 failed to provide initial disclosures or to respond to Plaintiffs’ interrogatories and

 requests for production.

       Plaintiffs further contend Defendants have waived their objections by failing

 to timely comply with discovery requests. Although “as a general rule, when a party

 fails to object timely to interrogatories, production requests, or other discovery

 efforts, objections thereto are waived” (In re U.S., 864 F.2d 1153, 1156 (5th Cir.

 1989)), the Court will not impose the harsh sanction of waiver of objections here,

 where there is no evidence of bad faith and Defendants have not violated a court

 order. See discussion in Nettles v. ING N. Am. Ins. Corp., No. CV 05-172-C-M2,

 2006 WL 8432730, at *2 (M.D. La. July 24, 2006). Similarly, the Court declines to

 award expenses and attorneys’ fees authorized by F.R.C.P. Rule 37 at this stage,

 considering the issues regarding Defendants’ representation. See Rec. Doc. 20-22.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ Motion to Compel is GRANTED IN PART

 AND DENIED IN PART. The Motion is GRANTED insofar as it seeks to compel

 Defendants to provide initial disclosures and responses to Plaintiffs’ interrogatories

 and requests for production. The Motion is DENIED WITHOUT PREJUDICE

                                           3
Case 6:19-cv-01450-MJJ-PJH Document 25 Filed 08/31/20 Page 4 of 4 PageID #: 111




 insofar as it seeks an award of attorneys’ fees and costs, with Plaintiffs retaining the

 right to re-urge the motion should Defendants fail to comply with this Order.

         IT IS FURTHER ORDERED that Defendants shall provide initial disclosures

 and responses to Plaintiffs’ interrogatories and requests for production within fifteen

 (15) days.

         THUS DONE in Chambers, Lafayette, Louisiana on this 31st day of August,

 2020.

                                         ______________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




                                            4
